Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
1. This action is responsive to the reply filed on October 6, 2022.
Claims 1-20 have been examined. 

Response to Arguments
2. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Claim Rejections – 35 USC §103
3. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4. Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0104030 to Giust et al. (hereafter “Giust”) in view of US 2021/0051060 to Parvataneni et al. (hereafter “Parvataneni”), and further in view of US 2021/0099316 to Wang et al. (hereafter Wang).

Claim 1. 
Giust disclsoes a method comprising:
receiving application information associated with an application to be deployed at a Multi-access Edge Computing (MEC) network (FIG.4, blocks 402-406 and related text);
determining parameters associated with execution of the application based on the application information (FIG.4, blocks 409-414 and related text);
deploying the application at the MEC network (FIG.4, blocks 416-418 and related text).

Giust does not disclose obtaining information associated with performance of the application; adjusting resources allocated for execution of the application based on the performance of the application.
However, Parvataneni further discloses:
obtaining information associated with performance of the application (FIG.5, block 515, block 520, and related text);
adjusting resources allocated for execution of the application based on the performance of the application (FIG.5, block 535, a newly provisioned application service).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Parvataneni’s teaching into Giust‘s teaching.  One would have been motivated to do so to reach an optimized state that has financial and/or performance benefits as suggested by Parvataneni (0041).

Giust and Parvataneni do not disclose modifying the application based on at least one of the performance of the application or the application information; and executing the modified application at the MEC network.
However, Wang further discloses modifying the application based on at least one of the performance of the application or the application information; and executing the modified application at the MEC network (0018, 0094, 0095, 0101).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine’s Wang’s teaching into Giust and Parvataneni ‘s teaching.  One would have been motivated to do so to adjust edge applications based on quota (application performance) or preset rules/policies (application information) as suggested by Wang (0094, 0095, 0101).

Claim 2. 
 	Giust discloses the method of claim 1, further comprising: receiving user information associated with one or more users accessing the application; and wherein determining the parameters associated with the execution of the application includes determining the parameters based on the user information (FIG.4, block 406, block 408, and related text).

Claim 3. 
Giust discloses the method of claim 1, wherein the application information includes an application priority (0026, 0030, 0032).

Claim 4. 
Giust discloses the method of claim 1, wherein the application information includes at least one of application resource requirements, application storage requirements, or application network requirements (FIG.4, block 410, block 414, and related text).

Claim 5. 
Giust discloses the method of claim 1, wherein the application information includes information regarding application features associated with types of users (0009, 0021, 0024, 0030).

Claim 6. 
 Giust discloses the method of claim 1, further comprising: adjusting a component of the application based on a priority associated with the application (0026, 0030, 0032).

Claim 7. 
Giust does not disclose the method of claim 1, wherein adjusting resources allocated for the execution of the application comprises adjusting at least one of compute, storage or network resources based on one or more users accessing the application.

Howver, Parvataneni further disclsoes the method of claim 1, wherein adjusting resources allocated for the execution of the application comprises adjusting at least one of compute, storage or network resources based on one or more users accessing the application (0021, 0028, 0037).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Parvataneni’s teaching into Giust and Wang‘s teaching.  One would have been motivated to do so to reach an optimized state that has financial and/or performance benefits as suggested by Parvataneni (0041).

Claims 8-14.
Claims 8-14 are system versions, which recite(s) the same limitations as those of claims 1-7, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claims 8-14.

Claims 15-20.
Claims 15-20 are medium versions, which recite(s) the same limitations as those of claims 1-7, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claims 15-20.

Conclusion
5. Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not  mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

6. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192